                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

TIERRA BLANCA RANCH HIGH
COUNTRY YOUTH PROGRAM;
SCOTT CHANDLER; COLETTE
CHANDLER; and BRYCE HALL,

                 Plaintiffs,

v.                                                                           No. 2:15-cv-00850-KRS-GBW


FELIPE GONZALES,

                 Defendant.


                                     TRIAL SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic trial scheduling

conference held on October 2, 2018. As reflected in the record, the Court hereby sets the

following dates and deadlines:

        A Pretrial Conference shall be held on July 8, 2019 at 10:00 a.m. in the Picacho

Courtroom at the United States District Courthouse, 100 N. Church St., Las Cruces, NM, 88001.

All attorneys participating in the trial must be present for the pretrial conference unless

permission for telephonic appearance has been obtained from the Court. The parties may, but

need not, be present.

        Jury Selection and Jury Trial will begin on July 22, 2019 at 8:30 a.m. in the Picacho

Courtroom. Counsel are directed to submit a proposed consolidated final pretrial order 1 as

follows:

        Plaintiffs to Defendant: on or before May 3, 2019

1
 A template pretrial order form is available from the District’s website at www.nmd.uscourts.gov/forms/pretrial-
order-pdf
        Defendant to the Court: on or before May 17, 2019.

The pretrial order shall provide that no witness, except rebuttal witnesses whose testimony

cannot be anticipated, will be permitted to testify unless the witness is identified in a witness list

filed no later than thirty (30) days prior to the date set for trial. Any exceptions thereto must be

upon order of the Court for good cause shown.

        Motions in Limine: All motions in limine 2 shall be filed on or before May 31, 2019.

Any response to a Motion in Limine shall be filed on or before June 14, 2019.

        Witness Lists: The parties shall file their witness lists on or before June 7, 2019. The

lists must disclose witnesses that the parties “will call” as well as witnesses that they “may call”

at trial. Any objections to a witness named by an opposing party must be filed by June 14, 2019.

        Designations and Counter-Designations of Deposition Testimony: On or before June

7, 2019, counsel for each party shall file a pleading designating, by deposition transcript page(s)

and line number(s), the deposition testimony that the party intends to offer into evidence at trial.

In the event that a party designates deposition testimony that will or may be offered into

evidence at trial, then on or before June 14, 2019, any other party may counter-designate, by

deposition transcript page(s) and line number(s), any other portion of the deposition testimony

that should be offered into evidence pursuant to Federal Rule of Evidence 106. The deposition

designation requirement does not apply to the use of a deposition to impeach the testimony of a

witness who testifies in person at the trial, or to rebuttal testimony offered through deposition

testimony.

          On or before June 14, 2019, counsel shall jointly submit one physical copy of each

deposition transcript that contains testimony that will or may be offered into evidence at trial to

2
 Motions challenging the admissibility of expert testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) are not motions in limine. Daubert motions shall be filed no later than the dispositive motions
deadline.
the Court’s chambers, with the parts of the deposition(s) that are to be offered into evidence

highlighted. To this end, Plaintiff will use a yellow marker and Defendants will use a blue

marker to highlight the portions of the deposition transcript that they each have designated. As

an alternative to jointly submitting a physical copy of a deposition to the Court with the

designated portions of the deposition highlighted, the parties may jointly submit the deposition to

the Court in PDF format, with the respective portions of the deposition highlighted, by emailing

the PDF document to krsproposedtext@nmcourt.fed.us. Any objections to deposition testimony

designated or counter-designated by an opposing party shall be filed on or before June 21, 2019.

In the event a party wishes to make further designations or counter-designations of deposition

testimony, other than those designations made in conformance with the procedure set forth

above, the party shall first seek permission from the Court.

       Exhibits: On or before June 7, 2019 the parties shall jointly file a list of exhibits that

the parties stipulate may be admitted into evidence without objection. On or before June 14,

2019 each party shall file a list containing the exhibits that the party will or may offer into

evidence, other than those exhibits for which the parties have stipulated to the admission into

evidence. On or before June 21, 2019 the parties shall jointly submit a physical copy of all

exhibits to the Court’s chambers. The exhibits shall be divided into two notebooks. One

notebook shall include all exhibits, labeled consecutively, that the parties stipulate may be

admitted into evidence without objection. The other notebook shall include all exhibits the

parties have not stipulated may be admitted into evidence, labeled consecutively beginning with

the next sequential number after the final stipulated exhibit designation. For instance, if there are

fifty (50) stipulated exhibits, twenty (20) contested plaintiff’s exhibits, and twenty (20) contested

defendants’ exhibits, one notebook shall contain stipulated exhibits numbered 1 to 50. The
other notebook shall contain plaintiffs’ contested exhibits numbered 51 through 70 and

defendants’ contested exhibits numbered 71 through 90.

       On or before May 31, 2019 each party shall send a list of their proposed exhibits to the

opposing party in order to allow sufficient time for a party to determine whether to object to the

admission of an exhibit.

       Statement of the Case: On or before June 27, 2019 the parties shall file a consolidated

clear, concise statement of the case to be read by the Court to the jury at the beginning of trial. If

Counsel are unable to agree to a consolidated statement of the case, they shall file separate

statements of the case. The parties shall meet on or before June 20, 2019 and confer about the

statement of the case.

       Jury Instructions: On or before June 20, 2019 the parties shall meet and confer to

discuss proposed jury instructions. Plaintiff shall file a set of requested jury instructions upon

which all of the parties agree. Requested instructions upon which the parties cannot agree must

be filed separately by the requesting party. There shall be only one instruction per page and each

instruction shall include a citation to supporting authority at the bottom of the page. On or

before June 27, 2019 all requested jury instructions shall be filed. On that same day, the parties

shall also email a copy of the requested jury instructions in Word format, without citations, to

krsproposedtext@nmcourt.fed.us. On or before July 1, 2019 a party shall file a pleading setting

forth any objections to an opposing party’s requested instructions.

       IT IS SO ORDERED.



                                                       ______________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE
